UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-2296


RENEE FEREBEE,

                    Plaintiff - Appellant,

             v.

NATIONAL CONFERENCE OF STATE LEGISLATURES; BILL POUND,
Executive Director; CARL TUBBESING, Director Retired,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
George Jarrod Hazel, District Judge. (8:16-cv-02055-GJH)


Submitted: January 30, 2018                                       Decided: February 1, 2018


Before MOTZ and KEENAN, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Renee Ferebee, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Renee Ferebee appeals the district court’s order denying her second motion for

reconsideration of the court’s prior order dismissing Ferebee’s civil action against her

former employer and other named defendants. On appeal, we confine our review to the

issues raised in the Appellant’s brief. See 4th Cir. R. 34(b). Ferebee does not challenge

the basis for the district court’s disposition in her informal brief. Thus, Ferebee has

forfeited appellate review of the court’s order. See Williams v. Giant Food Inc., 370 F.3d
423, 430 n.4 (4th Cir. 2004). Accordingly, we affirm the district court’s judgment. We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                             AFFIRMED




                                            2